Citation Nr: 0312048	
Decision Date: 06/09/03    Archive Date: 06/16/03

DOCKET NO.  02-05 188A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia



THE ISSUE

Entitlement to a rating higher than 30 percent for post-
traumatic stress disorder.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Leonard J. Vecchiollo, Counsel



INTRODUCTION

The veteran served on active duty from June 1965 to March 
1967.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2001 rating decision of the 
Huntington, West Virginia, Department of Veterans Affairs 
(VA) Regional Office (RO)-which increased the rating for 
the veteran's post-traumatic stress disorder (PTSD) from 10 
to 30 percent.  He appealed for a rating higher than 30 
percent.  See AB v. Brown, 6 Vet. App. 35, 39 (1993).

On May 1, 2003, the veteran submitted psychological 
counseling reports directly to the Board.  Since the evidence 
was received within 90 days following the mailing by the RO 
of notice to the veteran dated February 7, 2003, that his 
appeal had been certified to the Board for appellate review 
and the appellate record had been transferred to the Board, 
the Board accepts the reports as timely evidence.  38 C.F.R. 
§ 20.1304(a) (2002).  That evidence has been associated with 
the claims file and will be considered herein for the 
purposes of the grant of an increased rating from 30 to 70 
percent.  The RO also will have the opportunity to consider 
this evidence in deciding the issue of entitlement to a 
rating higher than 70 percent, once the case is REMANDED 
following the ORDER.

FINDINGS OF FACT

1.  All available evidence and information necessary for an 
equitable disposition of the veteran's appeal has been 
obtained. 

2.  As a result of his PTSD, the veteran experiences anxiety, 
depression, intrusive thoughts of his combat experiences, 
unresolved survivor guilt, sleep disturbances, recurring 
nightmares of being wounded, mistrust of people, being 
uncomfortable in crowds, hypervigilance, and an inability to 
establish and maintain effective relationships; these 
symptoms, in turn, cause occupational and social impairment, 
with deficiencies in most areas, such as work, school, 
family relations, judgment, thinking, or mood. 


CONCLUSION OF LAW

The criteria have been met for a 70 percent rating for the 
PTSD.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 4.1-4.14, 4.130, Diagnostic 
Code 9411 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

During the pendency of the claim, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was signed into law.  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  In addition, 
regulations implementing the VCAA are codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326 (2002).  The Board will 
assume for the purpose of this decision that the liberalizing 
provisions of the VCAA and the implementing regulations, to 
include the notice and duty to assist provisions, are 
applicable to the issue on appeal.  See Karnas v. Derwinski, 
1 Vet. App. 308, 312-13 (1991).

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(b).  See, too, 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing 
the duties imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159).

In May 2002, the RO issued a supplemental statement of the 
case (SSOC) to the veteran specifically informing him of the 
evidence and information necessary to substantiate his claim, 
the information and evidence that he should submit 
personally, and the assistance that VA would provide in 
obtaining evidence and information in support of his claim-
if identified.  38 U.S.C.A. § 5103(a); see also Charles v. 
Principi, 16 Vet. App. 370, 373-74 (2002).  And since in this 
decision the Board is increasing the rating for his PTSD from 
30 to 70 percent and requesting even further development on 
the issue of whether he is entitled to a rating higher than 
70 percent (prior to making that determination), the VCAA is 
clearly benefiting him here.  Obviously then, any failure to 
notify or assist him is essentially inconsequential and, 
therefore, nothing more than harmless error.  Also, since the 
Board is rendering a favorable decision, he will not be 
prejudiced by consideration of the VCAA.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Prior to adjudicating the 
claim for a 100 percent rating, the veteran will be provided 
additional assistance in the form of obtaining specified 
counseling records and another examination. 

Analysis

The veteran served in Vietnam and was awarded, among other 
decorations, the Purple Heart Medal and Combat Infantryman 
Badge.  He sustained multiple gunshot wounds to the left 
chest and both lower extremities in January 1966.  

In June 1999, the veteran applied for service connection for 
PTSD.  A private counseling report dated in May 1999 
described the multiple wounds that the veteran sustained 
during the Vietnam Conflict and the tremendous losses his 
company sustained in combat.  He was evaluated at a VA 
outpatient clinic in July 1999.  He reported that he 
experienced problems with controlling his temper, had 
nightmares regarding his Vietnam experiences survivor guilt, 
irritability, and discomfort while in crowds.  The veteran 
stated that he was not interested in receiving medication and 
was informed by the psychologist to contact him whenever he 
needed any assistance with his condition.  

A VA psychiatrist who had examined the veteran for 
compensation purposes in August 1999 reported a Global 
Assessment of Functioning (GAF) score of 50.

He was granted service connection for PTSD and an initial 10 
percent rating was assigned.  He did not appeal this 
decision. 

In December 2000, the veteran requested a higher rating for 
his PTSD.  

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with various criteria set forth in VA's Schedule for Rating 
Disabilities (Rating Schedule)-which is based on average 
impairment in earning capacity.  See 38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1.  Separate diagnostic codes identify the various 
disabilities.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  
After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  38 
C.F.R. § 4.3.  Also, when making determinations concerning 
the appropriate rating to be assigned, VA must take into 
account the veteran's entire medical history and 
circumstances.  See 38 C.F.R. § 4.1; Schafrath v. Derwinski, 
1 Vet. App. 589, 592 (1995).  But where, as here, the veteran 
did not timely appeal the rating initially assigned for his 
disability-just after establishing his entitlement to 
service connection for it, his current level of functional 
impairment is the most important consideration.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The revised criteria for PTSD are listed at 38 C.F.R. 
§ 4.130, Diagnostic Code 9411 (2002).

Under this Diagnostic Code, a 30 percent evaluation is 
assigned for occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).

A 50 percent evaluation is warranted when symptomatology 
causes occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short and long-term memory; impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; 
difficulty in establishing and maintaining effective work and 
social relationships.

A 70 percent evaluation is warranted where symptomatology 
causes occupational and social impairment, with deficiencies 
in most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation, obsessional rituals which interfere with 
routine activities, speech intermittently illogical, obscure, 
or irrelevant; near-continuous panic or depression affecting 
the ability to function independently, appropriately, and 
effectively; impaired impulse control; spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances; inability 
to establish and maintain effective relationships.

A 100 percent evaluation requires total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living; disorientation to time or 
place; memory loss for names of close relatives, own 
occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Code 
9411 (2002).

Another counseling report dated in December 2001 is of 
record.  The report noted that the veteran was able to work 
alone as a tax analyst for 30 years with a corporation.  In 
November 1999, the veteran was required to work with two 
other employees.  This caused him to be very frustrated and 
agitated.  He had an argument with his supervisor and took 
early retirement.  Another incident involving the witnessing 
of a deceased infant caused more frequent flashbacks, 
intrusive thoughts, and nightmares of his Vietnam 
experiences.  The counselor noted that the veteran had the 
following PTSD symptoms: intrusive thoughts of his combat 
experiences, unresolved survivor guilt, sleep disturbances, 
recurring nightmares of being wounded, mistrust of people, 
being uncomfortable in crowds, and hypervigilance.  The 
counselor stated that the veteran was socially and 
industrially impaired due to his PTSD.  

A VA examination was conducted in June 2001.  Examination 
showed that the veteran had thoughts of suicide but no plan.  
The veteran stated that he gets very little sleep and 
constantly checked the door locks.  He experienced some 
anxiety attacks, panic attacks, anhedonia, and depression.  
The examiner stated that the veteran shows at least moderate 
impairment of functioning related to PTSD.  A GAF score of 48 
was given.  

A counseling report dated in March 2003 is of record.  The 
counselor noted that the veteran received counseling on a 
weekly basis since May 1999.  It was also noted that the 
veteran prepared tax returns for some clients after taking 
early retirement.  The counselor stated that the veteran was 
severely impaired, socially and industrially, by his PTSD.  A 
GAF of 40, current and past year, was given.

In statements, the veteran contends that his PTSD is more 
severe than is currently evaluated.  

The veteran has most of the symptomatology required for a 70 
percent rating.  He manifests occupational and social 
impairment, with deficiencies in most areas, and has symptoms 
of depression, difficulty in adapting to stressful 
circumstances, and an inability to establish and maintain 
effective relationships.  It is not required that he has each 
and every symptom listed for a higher rating to receive one.  
Neither is the list of symptoms for the higher rating all 
inclusive; rather it is merely intended to provide examples 
of the type and degree of symptoms, or their effects, that 
would justify a higher rating.  Mauerhan v. Principi, 16 
Vet. App. 436 (2002); see also Drosky v. Brown, 10 Vet. App. 
251, 255 (1997).

Although the GAF scores assigned to the veteran do not fit 
neatly into the rating criteria, they are probative evidence 
to be considered nonetheless.  See Richard v. Brown, 9 Vet. 
App. 266, 267 (1996);Carpenter v. Brown, 8 Vet. App. 240 
(1995).  A GAF score is a scaled rating reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  DIAGNOSTIC 
AND STATISTICAL MANUAL OF MENTAL DISORDERS 32 (4th ed. 1994).  
A GAF score of 50 (actually, the range is from 41 to 50) is 
indicative of "serious" symptoms (e.g. suicidal ideation, 
severe obsessional rituals, frequent shoplifting) or any 
"serious" impairment in social, occupational, or school 
functioning (e.g. no friends, unable to keep a job).  
Diagnostic and Statistical Manual of Mental Disorders 32 (4th 
ed. 1994), cited in Richard, 9 Vet. App. at 267.  According 
to DSM-IV, GAF scores of only 35 and 40 indicate the veteran 
has "major" impairment in several areas such as work, 
family relations, judgment, thinking or mood-including in 
terms of experiencing depression to the point that he avoids 
his friends.  In light of the conflicting evidence of record 
in this particular appeal, though, the Board will give the 
veteran the benefit of the doubt and find that his more 
recent GAF scores, which were lower, more closely approximate 
his overall mental status.  This, in turn, means he is 
entitled to a higher rating of at least 70 percent.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.  See also Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Alemany v. Brown, 9 
Vet. App. 518, 519 (1996).

The veteran and his representative also contend that he is 
entitled to a 100 percent rating for his PTSD.  But as 
alluded to earlier, the evidence of record is inadequate to 
make this determination right now, so this issue will be the 
subject of the ensuing REMAND portion of this decision.


ORDER

A 70 percent rating is granted for the PTSD, subject to the 
laws and regulations governing the payment of VA monetary 
benefits.


REMAND

The veteran's counseling report dated in March 2003 indicates 
that he has attended weekly counseling sessions since May 
1999.  These records should be obtained.  

In rating psychiatric disabilities, the Board must take care 
to consider the disability in terms of the criteria set forth 
in the appropriate Diagnostic Code in the Ratings Schedule.  
See Massey v. Brown, 7 Vet. App. 204, 207 (1994).  The 
examinations of record are insufficient to determine whether 
the veteran manifests total occupational and social 
impairment due to his PTSD in light of the recent evidence of 
record, particularly the counseling report dated in March 
2003, which was submitted after the appeal had been certified 
to the Board.  

Under the circumstances in this case, further development and 
assistance are required.  Thus, this case is REMANDED to the 
RO for the following actions:

1.  Ask the veteran to identify all VA 
and non-VA health care providers that 
have treated him for PTSD, since May 
1999.  Obtain the records from 
each health care provider he identifies.  
The veteran's counseling records from Re 
Entry Associates, Inc., should be 
obtained.  
2.  Make arrangements with the 
appropriate VA medical facility for the 
veteran to undergo a 
psychiatric examination.  Send the claims 
folder to the examiner for review.
The examiner should comment on the 
presence or absence of any of the 
following symptoms: gross impairment in 
thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; 
persistent danger of hurting self or 
others; intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientations to time or place; memory 
loss for names of close relatives, own 
occupation, or own name. 
The examiner should render an opinion 
indicating whether the veteran manifests 
total occupational or social impairment 
solely due to his service-connected PTSD.  
The examiner should also render a multi-
axial diagnosis, to include assignment of 
a GAF score and explanation of what the 
score means.  If more than one 
psychiatric or personality disorder is 
diagnosed, the examiner should expressly 
indicate whether it is possible to 
distinguish the symptomatology 
attributable to PTSD from that 
attributable to any other psychiatric 
impairment (to include any diagnosed 
personality disorder); and, if so, 
indicate the percentage or portion of the 
assigned GAF score representing 
impairment due to the service-connected 
PTSD.  The examiner should clearly 
indicate if it is not possible to 
separate the symptoms and effects of the 
PTSD from any other psychiatric 
disability.  An opinion should also be 
rendered regarding whether any separately 
diagnosed disorders are deemed caused or 
aggravated by the veteran's PTSD.  All 
examination findings, along with the 
complete rationale for each opinion 
expressed and conclusion reached, should 
be set forth. 

3.  The RO should readjudicate the 
veteran's claim, which now is for a 
rating higher than 70 percent for 
his PTSD.  If the action taken is adverse 
to the veteran, he and his representative 
should be furnished a supplemental 
statement of the case (SSOC) that 
contains a summary of the relevant 
evidence submitted since the last SSOC 
issued in May 2002, and a citation and 
discussion of the applicable laws and 
regulations.  He and his representative 
should also be given the opportunity to 
respond to the SSOC before the claim 
is returned to the Board, if appropriate.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until he is further informed.  The purpose of this 
REMAND is to obtain further development and ensure due 
process of law.  No inference should be drawn regarding the 
final disposition of the claim as a result of this action.  
The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                     
______________________________________________
	KEITH W. ALLEN 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



